Citation Nr: 0843790	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post lumbar discectomy with degenerative 
disc disease and limitation of motion, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected degenerative disc disease with radiculopathy of the 
right lower extremity, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active military service from September 1975 
to September 1977.  

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision issued by the RO.  

The Board observes that the veteran's accredited 
representative, as part of a November 2008 Written Brief 
Presentation, included as an issue on appeal entitlement to a 
total compensation rating based on individual 
unemployability.  

The Board notes that this claim was denied by the RO in June 
2004.  While the veteran submitted a Notice of Disagreement 
for this claim in August 2004 was afforded a Statement of the 
Case in October 2005, his November 2005 Substantive Appeal, 
did not include this matter among the issues he was 
appealing.  Thus, the matter is not now in appellate status.  

The veteran did seek to reopen his claim in September 2006.  
The RO has yet to adjudicate this matter.  As such, it is 
referred to the RO for all appropriate adjudicatory action.  

For the reasons outlined hereinbelow, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.   VA will notify the veteran of any further 
action required on his part.  




REMAND

The veteran asserts that his service-connected lumbar spine 
and right lower extremity disabilities have increased in 
severity.  See June 2005 VA Form 21-4138.  

The veteran most recently underwent a VA fee-basis 
examination in March 2005.  At that time, it appears that the 
veteran's claims file might not have been reviewed by the 
examiner.  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board further observes that the March 2005 VA fee-basis 
examination report does not provide a clear picture as to the 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or the 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Furthermore, the range of motion findings concerning the 
thoracolumbar spine are incomplete.  Such findings are 
specifically in order to evaluate the severity of the 
service-connected disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243. 

When a veteran asserts that his service-connected disability 
has worsened since the last examination (here, more than 
three years ago), a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Here, the Board notes that the March 2005 VA fee-basis 
examination also included neurological examination of the 
veteran.  However, review of the examination report shows 
that the neurologic findings set out as part of the 
examination report are inadequate for rating purposes.  See 
38 C.F.R. § 4.124a, Code 8520.  

As part of his November 2005 Substantive Appeal the veteran 
identified two VA treatment locations.  A review of the 
claims folder notes that the most recently dated records from 
both facilities are dated in February 2006.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records may have 
bearing on the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

As part of the record, the veteran is shown to have noted 
that he was "now applying for disability."  It is not clear 
whether the veteran was indicating that this "disability" 
claim concerned Social Security Administration (SSA) 
disability benefits.  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with appropriate notice in accordance 
with the recent decision (and pertinent 
included findings) issued by the Court in 
Vazquez-Flores, supra.  


2.  The RO should take appropriate steps 
to ask the veteran whether he had applied 
for SSA disability benefits.  In the 
event that he answers affirmatively, the 
RO should contact the SSA and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for SSA disability 
benefits.  Any such records received 
should be associated with the appellant's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
appellant's claims file.  

3.  The RO should obtain copies all 
records associated with treatment 
rendered by VA for the service-connected 
disabilities since February 2006.  If, 
after making reasonable efforts, the 
records are unable to be located, 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  Then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  

4.  After all pertinent evidence has been 
gathered and associated with the claims 
file, schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected lumbar spine disability 
and the right lower extremity 
radiculopathy.  The claim files must be 
made available to the respective VA 
examiner, and the examiner should review 
the file prior to the examination.  Each 
examiner is to undertake a review of the 
veteran's medical history, and current 
complaints in order fully assess the 
current extent of the service-connected 
disabilities.  All appropriate tests and 
studies, including neurological studies 
and range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.  

The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected lumbar spine 
disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

In addition, after considering the 
veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Concerning the veteran's lumbar spine 
disability, the examining orthopedist 
must answer the following questions:

*	Is there unfavorable ankylosis of 
the entire thoracolumbar spine?  

*	Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

*	During the prior twelve months has 
the veteran experienced 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
which require bed rest prescribed by 
a physician and treatment by a 
physician) involving his back 
disorder having a total duration of 
at least six weeks?  

Concerning the veteran's right lower 
extremity disability, the examining 
neurologist should attempt to answer the 
following question:  

*	If the sciatic nerve is determined 
to be affected, the examiner must 
indicate, whether the impairment is 
in the nature of a neuritis, a 
neuralgia, and/or incomplete 
paralysis or paralysis.  The 
examiner must indicate whether the 
impairment is best characterized as 
mild, moderate, moderately severe, 
or severe.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered VA examinations, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
take appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increase in light of all 
the evidence of record.  If any benefit 
should appeal is denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded a reasonable time to 
respond thereto.  

There, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



